EXHIBIT 10.1

Separation Agreement and Release

This Separation Agreement and Release (“Agreement”) is made by and between
Roger J. Pomerantz, M.D. (“Executive”) and Seres Therapeutics, Inc. (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”). Capitalized terms used but not defined in this Agreement shall
have the meanings set forth in the Employment Agreement (as defined below).

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of June 12, 2015, as amended by that certain First Amendment
to Employment Agreement, dated February 3, 2016, and that certain Second
Amendment to Employment Agreement, dated March 7, 2018, by and between the
Parties (the “Employment Agreement”);

WHEREAS, Executive’s employment with the Company and its subsidiaries terminated
effective January 14, 2019 (the “Separation Date”);

WHEREAS, in connection with Executive’s termination of employment, the Parties
wish to resolve any and all disputes, claims, complaints, grievances, charges,
actions, petitions, and demands that Executive may have against the Company and
any of the Releasees as defined below, including, but not limited to, any and
all claims arising out of or in any way related to Executive’s employment with
or separation from the Company or its subsidiaries or affiliates but, for the
avoidance of doubt, nothing herein will be deemed to release any rights or
remedies in connection with Executive’s ownership of vested equity securities of
the Company or Executive’s right to indemnification by the Company or any of its
affiliates pursuant to contract or applicable law (collectively, the “Retained
Claims”).

NOW, THEREFORE, in consideration of the severance payments and benefits
described in Section 4 of the Employment Agreement, which, pursuant to the
Employment Agreement, are conditioned on Executive’s execution and
non-revocation of this Agreement, and in consideration of the mutual promises
made herein, the Company and Executive hereby agree as follows:

1. Resignation of Employment; Continued Service on Board. Executive’s employment
with the Company terminated effective as of the Separation Date. Effective as of
the Separation Date, Executive ceased to serve as President and Chief Executive
Officer of the Company and in any officer or other position with the Company or
any of its subsidiaries or affiliates, except that following the Separation
Date, Executive will continue to serve as Chairman of the Company’s board of
directors (the “Board”) until Executive’s removal or resignation from such
position or from the Board or Executive fails to be reelected by the Company’s
stockholders. The Company expects that Executive’s continued service as Chairman
of the Board will be considered by the Board on an annual basis for so long as
Executive continues to serve on the Board. Executive will be eligible to receive
compensation for such Board service in accordance with and subject to the terms
of the Company’s Non-Employee Director Compensation Program as in effect from
time to time. Under the terms of such program as in effect on the date hereof,
in respect of service as Chairman of the Board, Executive is eligible to receive
$55,000 per year (which includes the $35,000 annual retainer for Board service
and the $20,000 additional annual retainer for service as Chairman of the
Board), payable quarterly in arrears commencing on the Separation Date, and is
eligible to receive an option to purchase 15,000 shares of the Common Stock of
the Company on the date of the next annual meeting of stockholders.



--------------------------------------------------------------------------------

2. Severance Payments; Salary and Benefits. The Company agrees to provide
Executive with the severance payments and benefits described in Section 4(b)
and/or Section 4(c) of the Employment Agreement (including, without limitation,
an amount of cash equal to any Annual Bonus earned by Executive for the
Company’s 2018 fiscal year in accordance with the terms of Section 4(b)(ii) of
the Employment Agreement), payable at the times set forth in, and subject to the
terms and conditions of, the Employment Agreement. In addition, to the extent
not already paid, and subject to the terms and conditions of the Employment
Agreement, the Company shall pay or provide to Executive all other payments or
benefits described in Section 3(c) of the Employment Agreement, subject to and
in accordance with the terms thereof.

3. Equity Awards. Exhibit A to this Agreement sets forth each Company stock
option (the “Equity Awards”) held by Executive as of the Separation Date. The
Parties agree that (i) each Equity Award was vested as of the Separation Date
with respect to the number of shares subject to the Equity Award indicated on
Exhibit A (the “Vested Options”) and (ii) the portion of each Equity Award that
was unvested as of the Separation Date after giving effect to clause (i) of this
sentence was forfeited and ceased to be outstanding on the Separation Date. For
the avoidance of doubt, the Vested Options will remain exercisable for so long
as Executive serves on the Board and for such period thereafter as provided in
the applicable award agreement governing such Vested Option, and in no event
later than their regular expiration date, subject to earlier termination in
connection with a corporate transaction or other extraordinary event or
occurrence in accordance with the terms of the Company’s 2015 Incentive Award
Plan and the applicable award agreement.

4. Release of Claims. Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company, any of its direct
or indirect subsidiaries and affiliates, and any of its or their respective
current and former officers, directors, equity holders, managers, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of any of
Executive’s affiliated companies or entities and any of Executive’s or their
respective heirs, family members, executors, agents, and assigns, other than
with respect to the Retained Claims, hereby and forever releases the Releasees
from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the date Executive signs this Agreement, including,
without limitation:

(a) any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;



--------------------------------------------------------------------------------

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;

(e) any and all claims for violation of the federal or any state constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement;

(h) any and all claims arising out of the wage and hour and wage payments laws
and regulations of the state or states in which Executive has provided service
to the Company or any of its affiliates (including without limitation the
Massachusetts Payment of Wages Law); and

(i) any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under
Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or any other whistleblower protection provisions of
state or federal law or regulation (including Executive’s right to receive an
award for information provided to any such government agencies), Executive’s
right to file a charge with or participate in a charge by the Equal Employment



--------------------------------------------------------------------------------

Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that
Executive’s release of claims herein bars Executive from recovering monetary or
other individual relief from the Company or any Releasee in connection with any
charge, investigation or proceeding, or any related complaint or lawsuit, filed
by Executive or by anyone else on Executive’s behalf before the federal Equal
Employment Opportunity Commission or a comparable state or local agency), claims
for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law, claims to continued participation
in certain of the Company’s group benefit plans pursuant to the terms and
conditions of COBRA, claims to any benefit entitlements vested as the date of
separation of Executive’s employment, pursuant to written terms of any employee
benefit plan of the Company or its affiliates and Executive’s right under
applicable law, and any Retained Claims. This release further does not release
claims for breach of Section 3(c), Section 4(b) or Section 4(c) of the
Employment Agreement.

5. Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the date Executive signs this Agreement.
Executive understands and acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Executive was
already entitled. Executive further understands and acknowledges that Executive
has been advised by this writing that: (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has 21 days within
which to consider this Agreement, and the Parties expressly agree that such time
period to review this Agreement shall not be extended upon any material or
immaterial changes to this Agreement; (c) Executive has 7 days following
Executive’s execution of this Agreement to revoke this Agreement pursuant to
written notice to the General Counsel of the Company; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this
Agreement and returns it to the Company in less than the 21 day period
identified above, Executive hereby acknowledges that Executive has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

6. Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

7. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and a duly authorized officer of the Company.

8. Governing Law; Dispute Resolution. This Agreement shall be subject to the
provisions of Sections 9(a), 9(c) and 9(i) of the Employment Agreement.



--------------------------------------------------------------------------------

9. Effective Date. Executive has seven days after Executive signs this Agreement
to revoke it and this Agreement will become effective on the eighth day after
Executive signed this Agreement, so long as it has been signed by the Parties
and has not been revoked by Executive before that date.

10. Trade Secrets; Whistleblower Protections. In accordance with 18 U.S.C.
§1833, notwithstanding anything to the contrary in this Agreement, the
Employment Agreement, the Proprietary Information Agreement or any other
agreement between Executive and the Company or any of its subsidiaries in effect
as of the date Executive receives this Agreement (together, the “Subject
Documents”): (a) Executive will not be in breach of the Subject Document, and
shall not be held criminally or civilly liable under any federal or state trade
secret law (i) for the disclosure of a trade secret that is made in confidence
to a federal, state, or local government official or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or
(ii) for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal; and (b) if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney, and may use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.
Furthermore, the Parties agree that nothing in the Subject Documents prohibits
Executive from reporting possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation or releases or
restrains Executive’s right to receive an award for information provided to any
such government agencies.

11. Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and all of the
other Releasees. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement;
(c) Executive has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Executive’s own choice or has
elected not to retain legal counsel; (d) Executive understands the terms and
consequences of this Agreement and of the releases it contains; and
(e) Executive is fully aware of the legal and binding effect of this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Dated: January 14, 2019    

/s/ Roger J. Pomerantz

    Roger J. Pomerantz, M.D.     SERES THERAPEUTICS, INC. Dated: January 14,
2019     By:  

/s/ Noubar B. Afeyan

      Name: Noubar B. Afeyan       Title: Lead Director



--------------------------------------------------------------------------------

EXHIBIT A

Equity Awards

 

Date of Grant

  

Total Shares

Subject to Option

  

Exercise Price
per Share

  

Vested Shares as of
Separation Date

  

Unvested Shares as

of Separation Date

November 6, 2013

   220,000    $0.48    220,000    —

August 7, 2014

   1,675,751    $0.71    1,675,751    —

February 1, 2016

   176,500    $26.20    121,343    55,157

January 26, 2017

   261,000    $9.89    114,187    146,813

January 30, 2018

   278,000    $10.42    —    278,000